Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13, and 18 have been amended. Claims 5 and 17 have been cancelled.
Claims 1-4, 6-16, 18-20 are still pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection is in view of newly found prior art Buckler et al. (US 20190180153 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 12-14, 16, and 18are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20160232425 A1) in view of Buckler et al. (US 20190180153 A1). 
Regarding claim 1, Huang teaches a computer-implemented method for processing digital images (see para [0055]; “the imaging device 110 is a stand-alone imaging system operable to capture an image of a tissue sample which is relayed to computer system 100 for processing and analysis, as further described herein. The captured image may be a digital pixelated image formed by image data comprising a plurality of pixels”) , the method comprising: receiving one or more digital medical images  (see para [0054]; “transforming an original captured tissue image into a digitally-enhanced displayed tissue image that facilitates a medical diagnosis are stored on computer readable medium 124” see also para [0055]; “The imaging device captures the tissue sample with sufficient resolution to permit identification of different tissue types for analysis and classification as normal or diseased tissue”); determining whether the one or more digital medical images includes at least one salient region  (see para [0086]; “In step 220, the processor 122 generates a heat map which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122 overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner which visually highlights the tissue types of interest or medical high-risk tissues. In one embodiment, the tissues of interest or high-risk tissues may appear darker than other tissues which are not of interest to the inquiry” Note: in FIG.2 a heat map to indicate high risk tissues is construed as salient features); upon determining that the one or more digital medical images includes the at least one salient region, predicting, by a trained machine learning system at least one value corresponding to the at least one salient region (see para [0089]; “In order for the computer-aided diagnostic system 100 to accurately identify and classify tissue structures present in the image sample, a machine learning technique is used to program computer system 120, and more specifically to train an artificial neural network classifier of the system… Neural network classifiers comprise a software routine which builds a computational model based on image training inputs (e.g. histology images) that allows the computer system to identify different tissue types”); and outputting the at least one value to an electronic storage device and/or display (see para [0096]; “The result is output to a database in block 370 where a training dataset being built by the training process 300 is stored for use by the processor during testing the original digital tissue image. The training dataset is available to and retrievable by the computer system 120 for use by the neural network classifier module of the program instructions to classify the tissue types found in the original digital tissue image 401 as represented by step/block 375”). Huang does not teach as further claimed, but
Buckler et al. teach predict at least one continuous value (see para [0083]; “In further example embodiments false color representations in the enriched data set may have continuous values across pixel or voxel locations” see also para [0126]; “FIG. 30 provides an example of biological properties (including e.g., tissue characteristics, morphology, etc.) for phenotyping lung lesions, according to the present disclosure. Note that in example embodiments, false colors may be represented as continuous values rather than discrete values with respect to one or more of these biological properties” and para [0132]; “The systems and methods of the present disclosure correctly predicted their respective outcomes”), the predicting comprising incorporating spatial characteristics corresponding to the at least one salient region (see para [0059]; “In contrast, the systems and methods of the present disclosure employ a hierarchical inference scheme including intermediary steps of determining spatially-resolved image features and time-resolved kinetics at multiple levels of biologically-objective components of morphology, composition and structure which are subsequently utilized to draw clinical inferences” see also para [0182]; “An alternative view of the analyte map is as a spatial map of probability for a given analyte. At any given point during inference, analyte blobs can be defined using the full width half max rule. Using this rule, for each local maxima of probability for that analyte a region is grown outward to a lower threshold of half the local maxima value. Note that this 50% value is a tunable parameter. Spatial regularization of blobs can be done here by performing some curvature evolution on probability maps in order to keep boundaries more realistic (smooth with few topological holes). Note that different possible putative blobs of different analyte classes may in general have spatial overlap because until one collapses the probabilities these represent alternative hypotheses for the same pixel and hence the modifier ‘putative’”), wherein the spatial characteristics are from disparate regions in the one or more digital medical images (see para [0069]; “(i) semantic segmentation to identify and classify regions of interest (e.g., which may be representative of quantitative biological analytes) (ii) spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN to read the annotated rectangles and identify which phenotype (e.g., stable or unstable plaque and/or normal or abnormal FFR) it pertains to, and/or predicted time to event (TTE). Note that by training and testing a CNN with an unwrapped dataset (with unwrapping) vs a donut dataset (without unwrapping) it can be demonstrated that unwrapping improves validation accuracy for each particular implementation” see also para [0078]; “the systems and methods of the present disclosure may merge disparate typing systems, the class map may be changed, or other variations. For FFR phenotypes, values such as normal or abnormal may be used, and/or numbers may be used, to facilitate comparison with physical FFR for example”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Buckler et al. in order to exploit signatures in the data and manage the large magnitude of data in such a way as to efficiently integrate it into the clinical workflow (see para [0068]).
Regarding claim 4, the rejection of claim 2 is incorporated herein. 
 Huang et al. in the combination further teach wherein determining that the at least one region is the salient region further comprises: generating, by a salient trained machine learning system, a saliency prediction for the at least one region (see para [0011]; “In the training process, a series of LBP features which represent image textures are extracted from digital tissue images. Similarly, a series of ALBP features which represent image textures are also extracted from digital tissue images”).  
Regarding claim 6, the rejection of claim 1 is incorporated herein. 
 Huang et al. in the combination further wherein determining whether the one or more digital medical images includes the at least one salient region is performed by a salient trained machine learning system (see para [0089]; “In order for the computer-aided diagnostic system 100 to accurately identify and classify tissue structures present in the image sample, a machine learning technique is used to program computer system 120, and more specifically to train an artificial neural network classifier of the system… Neural network classifiers comprise a software routine which builds a computational model based on image training inputs (e.g. histology images) that allows the computer system to identify different tissue types”).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  
Huang et al. in the combination further teach wherein the at least one salient region comprises a tissue or blood region associated with a pathological condition, a cancerous region, one or more biomarkers, specific cell types, particular protein presence, and/or at least one drug response indicator (see para [0110]; “In this example of investigating breast tissue for cancer detection, the tissue types/classes are tumor, fat, stroma, lobule, and background tissue not belonging to the other tissue classes”).  
Regarding claim 13, the scope of claim 13 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. (see also para [0014]; “a computer-aided diagnostic system for analyzing tissue image data includes a non-transitory computer readable medium having software program instructions stored thereon, a computer processor communicating with the computer readable medium, the processor when configured with and executing the program instructions being operable” of Huang et al.).
Regarding claim 16, the rejection of claim 4 is equally applicable here.
Regarding claim 18, the scope of claim 18 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. (see also para [0013]; “a computer-aided diagnostic system for analyzing tissue image data includes a non-transitory computer readable medium having software program instructions stored thereon, a computer processor communicating with the computer readable medium, the processor when configured with and executing the program instructions being operable” of Huang et al.). 

Claim(s) 2-3, 10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Buckler et al as applied in claims above, and further in view of Perry (US 20150169982 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Huang et al. in the combination further teach breaking each of the one or more digital medical images into at least one region (see para [0013]; “divide the original tissue image into a plurality of smaller tissue blocks which collectively represent the captured original tissue image, each tissue block having a texture; analyze each tissue block based on its texture to classify a type of tissue found in each tissue block; and generate a digitally enhanced map overlaid on the original tissue image displaying a predetermined tissue type of interest in a visually discernible highlighted manner”). However, the combination of Huang et al. and Buckler et al. as a whole does not teach as further claimed, but 
Perry teach wherein determining whether the one or more digital medical images includes the at least one salient region further comprises: determining that the at least one region is a salient region (see para [0011]; “the target image being associated with a salience map determined for the target image”); identifying a location of the salient region (see para [0108]; “Image processing operations that affect salient areas of an image will have a stronger effect on the observer preference value distribution compared to image processing operations that affect non-salient areas of an image. This is because observers will more readily notice changes to an image that occur in salient areas because these areas are more closely examined by observers”); and flagging the salient region (see para [0093]; “the process parameter to compute in the step 460 can be a process flag indicating whether to save the target image 430, the transformed image 420, or both”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Perry et al. in order to save both the target image and the transformed image in to the memory (see para [0093]). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
 Huang et al. in the combination further teach wherein determining that the at least one region is the salient region further comprises: generating, by a salient trained machine learning system, a saliency heatmap corresponding to the at least one region (see para [0111]; “The process continues with the neural network classifier then generating a heat map identifying the presence and extent of a tissue of interest (e.g. a carcinoma) in step 550 and/or generating a multi-class tissue classification map in step 551 showing all tissue types present”); and extracting, by the salient trained machine learning system, at least one relevant saliency region from the saliency heatmap (see para [0011]; “In the training process, a series of LBP features which represent image textures are extracted from digital tissue images. Similarly, a series of ALBP features which represent image textures are also extracted from digital tissue images”).  
Regarding claim 10, the rejection of claim 1 is incorporated herein.  
Perry in the combination further teach further comprising: indicating a predicted severity corresponding to the at least one continuous value (see para [0141]; “It should be noted that the above technique can be used to create models that predict observer preference distributions for parameters values of the image processing transform outside of the set used in the experiment due to the continuous nature of the polynomial models used for each of the preference measures”).  
Regarding claim 14, the rejection of claim 2 is equally applicable here.
Regarding claim 15, the rejection of claim 3 is equally applicable here.
Regarding claim 19, the rejection of claim 2 is equally applicable here.
Regarding claim 20, the rejection of claim 3 is equally applicable here.

Claim(s) 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Buckler et al as applied in claims above, and further in view of Yip et al. (US 20210166785 A1).
Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Huang et al. and Buckler as a whole does not teach as further claimed, but 
Yip et al. teach wherein the one or more digital medical images comprise at least one of: a whole slide image (WSI), a magnetic resonance imaging (MRI) scan, a computed tomography (CT) scan, a positron emission topography (PET) scan, and/or a mammogram (see para [0011]; “Technological advances have enabled the digitization of histopathology H&E and IHC slides into high resolution whole slide images (WSIs)” see also para [0012]; “In a digital WSI image, each edge of the image may contain more than 10,000-100,000 pixels”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yip et al. in order to enable multiscale and single-scale configurations to incorporate algorithmic optimizations to accelerate computation for disease analysis (para [0086]).
Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Yip et al. in the combination further teach wherein receiving the one or more digital medical images further comprises: receiving patient information, wherein the patient information comprises at least one of: an age, an ethnicity, and/or an ancillary test result (see para [0125]; “To analyze the received histopathology image data and other data, the imaging-based biomarker prediction system 102 includes a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information”).  
Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Yip et al. in the combination further teach further comprising: outputting a recommended treatment corresponding to the at least one continuous value (see para [0406]; “In FIG. 28, a process 2800 is provided for determining a proposed immunotherapy treatment for a patient using the imaging-based biomarker predictor system 102 of FIG. 1, and in particular the biomarker prediction of the deep learning framework 300 of FIG. 3)…. the output from the process 2806 may be provided to a process 2808 and implemented on a tumor therapy decision system 2900 (such as may be part of a genomic sequencing system, oncology system, chemotherapy decision system, immunotherapy decision system, or other therapy decision system) that determines a tumor type based on the received data, including based on the biomarker metrics, genomic sequencing data, etc”.  
Regarding claim 11, the rejection of claim 1 is incorporated herein. 
Yip et al. in the combination further teach wherein the at least one continuous value corresponds to a continuous biomarker value (see para [0175]; “In an example, a deep learning framework may identify HRD from an H&E slide using RNA expression to identify a slide level label indicative of the percentage of the slide that contains a biomarker expressing cell. In one example, an activation map approach for the RNA label may be applied to the whole slide, either as a binary label (i.e. Positive or Negative HRD expression somewhere in the tissue), or as a continuous percentage (i.e. 62% of cells in the image were found to express HRD)”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668